               Case 1:20-cv-05253-JPO Document 14 Filed 09/08/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
MAYRA JOSENIA FERREYRA SANTOS,
                                      Plaintiff(s),

                                                                                 20                  5253        JPO
                                                                                              Civ.           (      )
                      - against -
                                                                                CLERK'S CERTIFICATE
CARINA VILLALONA and MAYOBANEX VILLALONA,                                           OF DEFAULT

                                    Defendant(s),
-------------------------------------------------------------X

                     I, RUBY J. KRAJICK, Clerk of the United States District Court for

the Southern District of New York, do hereby certify that this action was commenced on
July 8, 2020
                        with the filing of a summons and complaint, a copy of the summons and
                                                      Carina Villalona and Mayobanex Villalona
complaint was served on defendant(s)
                             Mayobanex Villalona on July 21, 2020
by personally serving                                                                                                   ,
                                                        July 27, 2020 and September 1, 2020             7 and 11
and proof of service was therefore filed on                                             , Doc. #(s)                     .

I further certify that the docket entries indicate that the defendant(s) has not filed an

answer or otherwise moved with respect to the complaint herein. The default of the

defendant(s) is/are hereby noted.

Dated: New York, New York

                            , 20                                               RUBY J. KRAJICK
                                                                                 Clerk of Court


                                                                    By: _________________________
                                                                              Deputy Clerk




SD N Y W eb 3/2015
